Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
November 3, 2016.




                                          In The

                      Fourteenth Court of Appeals

                                   NO. 14-16-00853-CV



                        IN RE GUS MENDIZABAL, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 10th District Court
                              Galveston County, Texas
                          Trial Court Cause No. 15CV0919

                           MEMORANDUM OPINION

       On October 25, 2016, relator Gus Mendizabal filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
John D. Kinard, Galveston County District Clerk, to receive and file all papers in
the underlying case, inform relator of all proceedings in the case, and notify the
district court that a trial date should be set.
      This court’s mandamus jurisdiction is governed by section 22.221 of the
Texas Government Code.           Section 22.221 expressly limits the mandamus
jurisdiction of the courts of appeals to: (1) writs against a district court judge or a
county court judge in the court of appeals’ district; and (2) all writs necessary to
enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221. The
district clerk is not a district court or county court judge in this court’s district, and
relator has not shown that the issuance of a writ compelling the requested relief is
necessary to enforce this court’s appellate jurisdiction. Therefore, we do not have
jurisdiction to issue a writ of mandamus against the district clerk.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.


                                    PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                            2